Case 1:18-cv-02032-CFC Document 131 Filed 06/29/20 Page 1 of 2 PageID #: 4920




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC., PAR STERILE
 PRODUCTS, LLC, and ENDO PAR INNOVATION
 COMPANY, LLC,
                                                          C. A. No. 18-cv-2032-CFC
                         Plaintiffs,                      (Consolidated)

        v.

 AMPHASTAR PHARMACEUTICALS, INC., et al.

                         Defendants.


                        STIPULATION EXTENDING CASE DEADLINES

       The parties, subject to approval of the Court, hereby agree to amend the remaining case

deadlines as follows:

Case Event                                      Current Date          New Date
Par Final Infringement and Defendants’ Final June 30, 2020            July 21, 2020
Invalidity Contentions
Close of Fact Discovery                         July 13, 2020         August 3, 2020
Opening expert reports                          August 14, 2020       September 4, 2020
Rebuttal expert reports                         October 2, 2020       October 23, 2020
Close of Expert Discovery                       October 30, 2020      November 20, 2020
Daubert Motions                                 November 10, 2020     Removed
Pretrial Conference - 4:00 pm                   January 5, 2021       January 5, 2021
Trial (4 days)                                  January 11, 2021      January 11, 2021


 Dated: June 29, 2020                            Respectfully submitted,

 FARNAN LLP                                      YOUNG CONAWAY STARGATT
                                                 & TAYLOR, LLP

 /s/ Brian E. Farnan                             /s/ Robert M. Vrana
 Brian E. Farnan (Bar No. 4089)                  Anne Shea Gaza (Bar No. 4093)
Case 1:18-cv-02032-CFC Document 131 Filed 06/29/20 Page 2 of 2 PageID #: 4921




Michael J. Farnan (Bar No. 5165)                    Robert M. Vrana (Bar No. 5666)
919 N. Market St., 12th Floor                       Rodney Square
Wilmington, DE 19801                                1000 North King Street
Telephone: (302) 777-0300                           Wilmington, DE 19801
Fax: (302) 777-0301                                 (302) 571-6600
bfarnan@farnanlaw.com                               agaza@ycst.com
mfarnan@farnanlaw.com                               rvrana@ycst.com

RICHARDS, LAYTON & FINGER, P.A.                     Counsel for Defendants Amneal
                                                    Pharmaceutical Company GmbH, Amneal
/s/ Kelly E. Farnan                                 Pharmaceuticals of New York, LLC, Amneal
Kelly E. Farnan (#4395)                             Biosciences LLC, and Amneal
Valerie A. Caras (#6608)                            Pharmaceuticals Pvt. Ltd.
One Rodney Square
920 North King Street
Wilmington, DE 19801
(302) 651-7700
farnan@rlf.com
caras@rlf.com

Attorneys for Plaintiffs Par Pharmaceutical,
Inc., Par Sterile Products, LLC, and Endo Par
Innovation Company, LLC

PHILLIPS GOLDMAN MCLAUGHLIN                         YOUNG CONAWAY STARGATT &
&HALL, P.A.                                         TAYLOR, LLP

/s/ John C. Phillips, Jr.                           /s/ Robert M. Vrana
John C. Phillips, Jr. (#110)                        Anne Shea Gaza (No. 4093)
Megan C. Haney (#5016)                              Robert M. Vrana (No. 5666)
1200 North Broom Street                             Rodney Square
Wilmington, DE 19806-4204                           1000 North King Street
Tel: (302) 655-4200                                 Wilmington, DE 19801
jcp@pgmhlaw.com                                     (302) 571-6600
mch@pgmhlaw.com                                     agaza@ycst.com
                                                    rvrana@ycst.com
Attorneys for Defendant Amphastar
Pharmaceuticals, Inc.                               Attorneys for Defendant
                                                    Fresenius Kabi USA, LLC


SO ORDERED, this ____ day of June, 2020.



                                                The Honorable Colm F. Connolly



                                                2
